IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37435

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 691
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 1, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DONALD MARTY LARISON,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge



PER CURIAM
       Donald Marty Larison pled guilty to lewd conduct with a minor under sixteen. I.C. § 18-
1508. The district court sentenced Larison to a unified term of life imprisonment, with a
minimum period of confinement of five years. However, the district court retained jurisdiction
and thereafter placed Larison on probation. Larison admitted to violating the terms of his
probation, and the district court revoked probation, and ordered execution of Larison’s sentence,
but retained jurisdiction a second time.       Following Larison’s second period of retained
jurisdiction, the district court relinquished jurisdiction. Larison filed an I.C.R. 35 motion for
reduction of his sentence, which the district court denied. Larison appeals.




                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Larison’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Larison’s
Rule 35 motion is affirmed.




                                              2